Exhibit 77(e)(7) Second Amendment to Portfolio Management Agreement This Amendment to the Portfolio Management Agreement (the “Agreement”) dated April 30, 2001, between ING Investors Trust (formerly The GCG Trust), a Massachusetts business trust (the “Trust”), Directed Services LLC (formerly Directed Services, Inc.) a Delaware limited liability company (the “Manager”) and Pacific Investment Management Company LLC (“PIMCO” or the “Portfolio Manager”), is entered into as of the 1st day of April, 2008. WHEREAS, the Agreement provides for the Portfolio Manager to provide certain investment advisory services to one or more series of the Trust for which the Portfolio Manager is to receive agreed upon fees; and WHEREAS, the parties desire to make certain changes to the Agreement; NOW, THEREFORE, for good and valuable consideration, the receipt of which is acknowledged, the parties hereby agree that the Agreement is amended as follows: 1.Compensation of the Portfolio Manager Amended Schedule B to the Agreement is hereby deleted and replaced with the attached Second Amended Schedule B. 2.Services of the Portfolio Manager The following paragraph is added as a new section 2.(j) to the Agreement: Notwithstanding any other provision to the contrary, the Portfolio Manager shall have no obligation to perform the following services or to have employees of the Portfolio Manager perform the following roles, as applicable: (a) preparing and filing material for distribution to shareholders of the Trust, including statistical information about the Trust and material regarding the Trust’s performance or investments; (b)providing employees of the Portfolio Manager to serve as officers of the Trust; or (c)providing the employees of the Portfolio Manager to serve as the Trust’s Chief Compliance Officer and associated staff. 3.Full Force and Effect Except as modified herein, the terms and conditions of the Agreement remain unchanged and in full force and effect.All capitalized terms not otherwise defined herein shall have the meaning set forth in the Agreement. [remainder of page intentionally left blank] IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed as of the 1st day of April, 2008. ING INVESTORS TRUST By:/s/ Todd Modic Name:Todd Modic Title:Senior Vice President DIRECTED SERVICES LLC By:/s/ Todd Modic Name:Todd Modic Title:Vice President PACIFIC INVESTMENT MANAGEMENT COMPANY LLC By:/s/ Thomas J.
